Name: 82/20/EEC: Commission Decision of 14 December 1981 amending the list of establishments in the Argentine Republic approved for the purpose of importing fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-01-14

 Avis juridique important|31982D002082/20/EEC: Commission Decision of 14 December 1981 amending the list of establishments in the Argentine Republic approved for the purpose of importing fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community Official Journal L 009 , 14/01/1982 P. 0031 - 0033*****COMMISSION DECISION of 14 December 1981 amending the list of establishments in the Argentine Republic approved for the purpose of importing fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community (82/20/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Argentina, approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community, was drawn up initially by the Commission Decision of 25 November 1980, as amended by Decision 81/91/EEC (2), as last amended by Decision 81/714/EEC (3); Whereas further on-the-spot inspections have shown that the hygiene standards of other establishments proposed by Argentina have been improved and may now be considered to be satisfactory; whereas these establishments may therefore be entered on the list drawn up in accordance with Article 4 (1) of Directive 72/462/EEC; Whereas it is therefore necessary to supplement the list of establishments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 81/91/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 58, 5. 3. 1981, p. 39. (3) OJ No L 257, 10. 9. 1981, p. 32. ANNEX LIST OF ESTABLISHMENTS 1. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2 // // // Establishment No // Address // // // 8 // CorporaciÃ ³n argentina de productores de carnes (CAP) cuatreros, Daniel Cerri, Buenos Aires // 9 // CorporaciÃ ³n argentina de productores de carnes (CAP) yuqueri, Concordia, Entre RÃ ­os // 13 // Cia Swift de la Plata SA, Rosario, Santa FÃ © // 15 // FrigorÃ ­fico ColÃ ³n SA, ColÃ ³n, Entre RÃ ­os // 16 // FrigorÃ ­fico regional Santa Elena SA, Santa Elena, Entre RÃ ­os // 20 // SA FrigorÃ ­fico Monte Grande Ltda, Monte Grande, Buenos Aires // 89 // FrigorÃ ­fico CarcaraÃ ±a SACI, CarcaraÃ ±a, Santa FÃ © // 249 // Industrias frigorÃ ­ficas Nelson SACIA, Nelson, Santa FÃ © // 1113 // La Morocha SAAICF, Villa Mercedes, San Luis // 1333 // FrigorÃ ­fico argentino San Antonio (FASA), ParanÃ ¡, Entre RÃ ­os // 1344 // Vizental y Cia SACIA, Ramirez, Entre RÃ ­os // 1352 // FrigorÃ ­fico Meatex Ciafiiesa, Alejandro Korn, Buenos Aires // 1373 // FrigorÃ ­fico el Centenario SA, Venado Tuerto, Santa FÃ © // 1383 // Barreca Hnos, Vivorata, Buenos Aires // 1399 // FrigorÃ ­fico regional industria argentina SAIC (FRIA), Casilda, Santa FÃ © // 1404 // Pedro Hnos SAICIFA, Monte Chingolo, Buenos Aires // 1408 // Subpga SACIEI, Berazategui, Buenos Aires // 1905 // FrigorÃ ­fico Yaguane SACIFA, Gonzalez CatÃ ¡n, Buenos Aires // 1918 // Cocarsa Cia de carniceros SAICAI, San Fernando, Buenos Aires // 1920 // FrigorÃ ­fico rioplatense SAICIF, General Pacheco, Buenos Aires // 1921 // San Telmo SACIAFIF, Mar del Plata, Buenos Aires // 1930 // Vizental y Cia SACIA, San JosÃ ©, Entre RÃ ­os // 1970 // FrigorÃ ­fico regional industrias alimenticias reconquista SA, Reconquista, Santa FÃ © // 1984 // Matadero y FrigorÃ ­fico regional de Azul SAGIC, Azul, Buenos Aires // 1989 // CorporaciÃ ³n argentina de productores de carnes (CAP), Rosario, Santa FÃ © // 2012 // FrigorÃ ­fico del Duraznillo IFCA SAIFCA, RÃ ­o Segundo, CÃ ³rdoba // 2019 // Abastecedora delfino SACI, Tres Lomas, Buenos Aires // 2052 // Matadero y FrigorÃ ­fico AntÃ ¡rtico SAIC, Gonzalez CatÃ ¡n, Buenos Aires // 2064 // FrigorÃ ­fico Siracusa SAACIIF, BahÃ ­a Blanca, Buenos Aires // 2065 // FrigorÃ ­fico mediterraneo SAICIFA, Pajas Blancas, CÃ ³rdoba // 2067 // Cia elaboradora de productos animales SAICAGT, Pontevedra, Buenos Aires // 2072 // FrigorÃ ­fico ganadero SACIAFIGMS, CuruzÃ º CuatiÃ ¡, Corrientes // 2080 // CaucÃ ¡n SA, Ezeiza, Buenos Aires // // B. Cutting premises 1.2 // // // Establishment No // Address // // // 18 // Quickfood, alimentos rÃ ¡pidos SRL, Martinez, Buenos Aires // 273 // FrigorÃ ­fico guardia nacional SA, Guardia Nacional 1166, Cap. Federal // 1122 // FrigorÃ ­fico Lafayette SAICAG, Lafayette 1740, Cap. Federal // 1311 // Frymat SAICFA, Buenos Aires 3680, Santa FÃ © // 1920 a // FrigorÃ ­fico rioplatense SAICIF, General Pacheco, Buenos Aires // 2062 // Finexcor SACIFIA, Bernal, Buenos Aires // // II. SHEEP MEAT Slaughterhouses and cutting premises 1.2 // // // Establishment No // Address // // // 8 // CorporaciÃ ³n argentina de productores de carnes (CAP) cuatreros, Daniel Cerri, Buenos Aires // 9 // CorporaciÃ ³n argentina de productores de carnes (CAP) yuqueri, Concordie, Entre RÃ ­os // 14 // CorporaciÃ ³n argentina de productores de carnes (CAP), RÃ ­o Grande, Tierra del Fuego // 97 // CorporaciÃ ³n argentina de productores de carnes (CAP), Pto. Deseado, Santa Cruz // 286 // FrigorÃ ­fico San Jorge SAIC, Bo. Industrial, Comodoro Rivadavia, Chubut // 1352 // FrigorÃ ­fico Meatex Ciafiiesa, Alejandro Korn, Buenos Aires // 1408 // Subpga SACIEI, Berezategui, Buenos Aires // 2006 // Vizental y Cia SACIA, General Pico, La Pampa // 2044 // FrigorÃ ­fico Siracusa SAACIIF, Comodoro Rivadavia, Chubut // 2062 // Finexcor SACIFIA, Bernal, Buenos Aires // 2072 // FrigorÃ ­fico ganadero SACIAFIGMS, CuruzÃ º CuatiÃ ¡, Corrientes // // III. HORSE MEAT Slaughterhouses and cutting premises 1.2 // // // Establishment No // Address // // // 351 // SA Indio Pampa ICAG, Trenque Lauquen, Buenos Aires // 1369 // FrigorÃ ­fico Felmar SA, San Francisco, CÃ ³rdoba // 1400 // FrigorÃ ­fico Juchco SCA, Gialeguay, Entre RÃ ­os // 1451 // Lamar SRL, Mercedes, Buenos Aires // 2028 // Lamar SRL, Resistencia, Chaco // // IV. COLD STORES 1.2 // // // Establishment No // Address // // // 152 // Comalfri, Pilar, Buenos Aires // 267 // Frymat SACIFA, Santa FÃ © // 308 // FrigorÃ ­fico americano de Morris Neremberg Ltda SA, Boulogne-sur-Mer 260/2, Cap. Federal // 391 // FrigorÃ ­fico Siracusa SAACIIF, Avellaneda, Buenos Aires // 1326 // Establecimiento Azul SRL, Azul, Buenos Aires // 1838 // Guaicos SAIIF, Osvaldo Cruz 3047, Cap. Federal // //